DETAILED ACTION
This communication is response to the application filed 02/04/2021. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Terminal Disclaimer
The terminal disclaimer filed on 02/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1 and 11 discloses a network having plurality of subneworks and each subnetwork comprising y stages, where y≥1. Thus, the y=1 discloses subnetwork with a single stage. The specification of the current application does not disclose any subnetwork with a single stage, it “simply does not teach how to make and use at least “a network….comprising a plurality of subnetworks,” with each subnetwork comprising y stages, where y≥1, as required by independent claims 1 and .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1 and 11, the claim recites the limitation "said stage of one said subnetwork" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which of stages and subnetworks the claim limitation is referring to.

Regarding Claims 1 and 11, the claim recites the limitation "each internal link of said plurality of internal links" in line 17.  There is insufficient antecedent basis for this limitation in the claim. There is no internal link or plurality of internal links recited earlier in the claim.

Regarding Claims 1 and 11, the claim recites the limitation "each external link of said plurality of external links" in line 20.  There is insufficient antecedent basis for this limitation in the claim. There is no external link or plurality of internal links recited earlier in the claim.

Regarding Claims 1 and 11, the claim recites the limitation "said one or more external links" in line 24.  There is insufficient antecedent basis for this limitation in the claim. There is no one or more external link or plurality of internal links recited earlier in the claim.

Regarding claims 1 and 11, the phrase "each subnetwork of the plurality of subnetworks may or may not comprising the same number of said stages; each stage may or may not be comprising the same number of said switches; and each switch in each stage may or may not be of the same size, each multiplexer in each stage may or may not be of the same size" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claims 3 and 13, the phrase “each subnetwork with both its said stages, and said horizontal links and said vertical links connected from and said horizontal links and said vertical links connected to is replicated in either said rows or said columns of the two-dimensional grid” recited in claim is unclear and vague. The claim limitations render the claim indefinite since the claim limitations is unclear.

Regarding claims 4 and 14, the term “substantially” in the claim is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what degree the substantially refer to.

Regarding Claims 8 and 18, the claim recites the limitation "said one or more higher stages" in line 24.  There is insufficient antecedent basis for this limitation in the claim. There is no one or more external link or plurality of internal links recited earlier in the claim.

Regarding claims 8 and 18, the term “said number of rows or said number columns are small in number” and “said number of rows or said number columns are large in number” in the claim is a relative term which renders the claim indefinite. The term “small in number and large in number” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what degree of number the small and large encompass.

Regarding claims 2, 5-7, 9-10, 12, 15-17, 19-20, they are also rejected since they depend on rejected base claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,536,399 (hereafter Patent ‘399). Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims of the present application and the independent claims of Patent ‘399 are both claiming the same invention with minor difference. Both set of claims are obvious variant of each other, Applicant mere broadens the claims of Patent ‘399 to arrive at the claims of the current application.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,412,025 (hereafter Patent ‘025). Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims of the present application and the independent claims of Patent ‘025 are both claiming the same invention with minor difference. Both set of claims are obvious variant of each other, Applicant mere broadens the claims of Patent ‘025 to arrive at the claims of the current application.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,898,611 (hereafter Patent ‘611). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are claiming the same invention with minor difference, thus they are obvious variant of each other. Applicant merely broadens the claims of Patent ‘611 to arrive at claims of the current application. Thus, the claims of Patent ‘611 encompass the claims of the current application. It would have been obvious to one of ordinary skills in the art at the time of the invention to rearrange the claims of the Patent ‘611 to arrive at the claims of the current application based on user design preference to achieve desired design preference.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,374,322 (hereafter ‘322). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are based on same invention with minor difference, thus both set of claims are obvious variant of each other. Applicant mere introduce plurality of switches and plurality of stages to the claim of current applicant. It would have been obvious to one of ordinary skill in the art at the time of the invention to use plurality of switches in plurality of stages based on user design preference. Thus, claims of the current application are obvious variant of claims of ‘322.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,509,634 (hereafter ‘634). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are claiming the same invention with minor difference, thus they are obvious variant of each other. Applicant merely broadens the claims of Patent ‘634 to arrive at claims of the current application. Thus, the claims of Patent ‘634 encompass the claims of the current application. It would have been obvious to one of ordinary skills in the art at the time of the invention to rearrange the claims of the Patent ‘634 to arrive at the claims of the current application based on user design preference to achieve desired design preference.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same as before. In Re Karlon, 136 USPQ 184 (CCPA). Also, note Ex Parte Rainue, 168 USPQ 375 (Bd.App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ 2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/109756 to Konda Venkat (hereafter Konda) in view of US Patent 6,940,308 to Wong (hereafter Wong).

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a) as being anticipated by WO 2008/109756 to Konda Venkat (hereafter Konda).

Regarding claim 1, Konda discloses a network implemented in a non-transitory medium comprising a plurality of subnetworks and a plurality of inlet links and a plurality of outlet links (see Konda, Fig 1-Fig 3)
said plurality of subnetworks arranged in a two-dimensional grid of rows and columns (see Konda, Fig 1-Fig 3); and 
each subnetwork comprising y stages, where y≥1 (see Konda, Col 5 lines 11-23); and 
each stage comprising a switch of size d1 x d0, where d1≥ 2 and d0≥ 2 (see Konda, Fig1-Fig 2; Col 14 lines 1-13) and each switch of size d1 x d0 further comprising multiplexers of variable size d≥ 2 with each multiplexer comprising d inputs and one output; and 
Said inlet links are connected to the output of one of said multiplexers of one said switch of one said stage of one said subnetwork, and said outlet links are connected to one of the inputs of one or more of said multiplexers of one or more said switches of one or more said stages of one of more said subnetworks (see Konda, Fig 1-Fig 2; Col 14 lines 6-29); and 
each subnetwork of the plurality of subnetworks may or may not be comprising the same number of said stages; each stage may or may not be comprising the same number of said switches; and each switch in each stage may or may not be of the same size, each multiplexer in each stage may or may not be of the same size (see Konda, Fig 1-Fig 2); and 

each external link of said plurality of external links is connected from the output of one of said multiplexers of one said switch of one said stage of one said subnetwork to one of the inputs of one or more of said multiplexers of one or more said switches of one or more said stages of one of more said subnetworks (see Konda, Fig 1-Fig 3); and 
said one or more external links may be connected between same numbered switches in two different subnetworks or said one or more external links may be connected between different numbered switches in two different subnetworks (see Konda, Fig 1-Fig 3).
Konda does not explicitly disclose each switch of size d1 x d0 further comprising multiplexers of variable size d≥ 2 with each multiplexer comprising d inputs and one output.
However, Wong discloses each switch of size d1 x d0 further comprising multiplexers of variable size d≥ 2 with each multiplexer comprising d inputs and one output (see Wong, Col 5 lines 14-22: the switching itself can be implemented with two 2:1 multiplexers or MUX's as shown by FIG. 2C. The switch 20 has two MUXs 21 and 22 having two input nodes which are each connected to one of the input terminals, input A or input B, of the switch 20. The output node of the MUX 21 forms the output terminal, output A, and the output node of the MUX 22 forms the output terminal, output B, of the switch 20. Both MUXs 21 and 22 are connected to a control line 23 which carries the configuration or control bit).

Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the above teaching as taught by Wong and incorporate it into the system of Konda to achieve an efficient interconnection network (see Wong, Col 1 lines 51-55).

Regarding claim 2, Konda in view of Wong discloses the network implemented in a non-transitory medium of claim 1, wherein said external links between switches of stages in any two said subnetworks are connected as either vertical links only, or horizontal links only, or both vertical links and horizontal links (see Konda, Fig 1-Fig 2).

Regarding claim 3, Konda in view of Wong discloses the network implemented in a non-transitory medium of claim 2, wherein each subnetwork with its said stages is replicated in either said rows or said columns of the two-dimensional grid, or each subnetwork with said horizontal links and said vertical links connected from and said horizontal links and said vertical links connected to is replicated in either said rows or said columns of the two-dimensional grid, or each subnetwork with both its said stages, and said horizontal links and said vertical links connected from and said horizontal links and said vertical links connected to is replicated in either said rows or said columns of the two-dimensional grid (see Konda, Fig 1-Fig 2).

Regarding claim 4, Konda in view of Wong discloses the network implemented in a non-transitory medium of claim 2, wherein said horizontal links between switches in two said stages are substantially of equal length and said vertical links between switches in two said stages are substantially of equal length in the entire two-dimensional grid of rows and columns, or said horizontal links between switches in two said stages are substantially of a hop length h and said vertical links between switches in two said stages are substantially of a hop length v where h ≥ 0 and v ≥ 0 (see Konda, Fig 1-Fig 2).

Regarding claim 5, Konda in view of Wong discloses the network implemented in a non-transitory medium of claim 1, Konda does not explicitly disclose wherein said external links are cascaded through only one multiplexer at each switch.
However, Wong discloses wherein said external links are cascaded through only one multiplexer at each switch (see Wong, Col 8 lines 31-34).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the above teaching as taught by Wong and incorporate it into the system of Konda to achieve an efficient interconnection network (see Wong, Col 1 lines 51-55).

Regarding claim 6, Konda in view of Wong discloses the network implemented in a non-transitory medium of claim 1, wherein said one or more external links are connected between at least one same numbered or same level stage in all said subnetworks, or said one or more external links are connected between at least one set 

Regarding claim 7, Konda in view of Wong discloses the network implemented in a non-transitory medium of claim 1, wherein said external links are all connected between same numbered or same level stage in all said stages of all subnetworks (see Konda, Fig 1-Fig 2).

Regarding claim 8, Konda in view of Wong discloses the network implemented in a non-transitory medium of claim 6, wherein said one or more higher stages in a subnetwork are not connected to any other higher stages in another subnetwork when said number of rows or said number of columns are small in number, or said one or more higher stages in a subnetwork are connected to higher stages in another subnetwork by said one or more external links when said number of rows or said number of columns are large in number (see Konda, Fig 1-Fig 2).
Wong also discloses wherein said one or more higher stages in a subnetwork are not connected to any other higher stages in another subnetwork when said number of rows or said number of columns are small in number, or said one or more higher stages in a subnetwork are connected to higher stages in another subnetwork by said one or more external links when said number of rows or said number of columns are large in number (see Wong, Col 4 lines 49-65).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the above teaching as taught by Wong and incorporate it into 

Regarding claim 9, Konda in view of Wong discloses the network implemented in a non-transitory medium of claim 1, Konda does not explicitly disclose wherein said external links are implemented in two or more metal layers, or 
each multiplexer is configurable by SRAM cells or Flash Cells or 
said plurality of external links use a plurality of buffers to amplify signals driven through them; and said buffers are either inverting or non-inverting buffers, or some of said stages in a subnetwork comprising a switch of size (d1 + m) x (d0 + n), where d1≥2, d0≥1, m≥0, n≥0 or
one or more of said stages in a said subnetwork comprising six 2:1 multiplexers, or eight 2:1 multiplexers, or four 3:1 multiplexers, or four 4:1 multiplexers.
However, Wong discloses wherein said external links are implemented in two or more metal layers (see Wong, Col 14 lines 30-34), or 
each multiplexer is configurable by SRAM cells or Flash Cells (see Wong, Col 3 lines 20-22) or 
said plurality of external links use a plurality of buffers to amplify signals driven through them; and said buffers are either inverting or non-inverting buffers, or some of said stages in a subnetwork comprising a switch of size (d1 + m) x (d0 + n), where d1≥2, d0≥1, m≥0, n≥0 or

Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the above teaching as taught by Wong and incorporate it into the system of Konda to achieve an efficient interconnection network (see Wong, Col 1 lines 51-55).

Regarding claim 10. Konda in view of Wong discloses the network implemented in a non-transitory medium of claim 1, Konda does not explicitly disclose wherein said switches of size d1 x do are either fully populated or partially populated, or said plurality of subnetworks are implemented in a single dimension, or said plurality of subnetworks are either implemented in three or more dimensions or implemented in a 3D integrated circuit device.
However, Wong discloses wherein said switches of size d1 x do are either fully populated or partially populated, or said plurality of subnetworks are implemented in a single dimension, or said plurality of subnetworks are either implemented in three or more dimensions or implemented in a 3D integrated circuit device (see Wong, Col 3 lines 34-45: flexibility of this architecture lies within the connection cell 11 and the switch cell 12. In common terminology, a fully "populated" connection cell 11 will connect each pin of the logic cell 10 to every wire connecting to the switch cell 12. A "depopulated" connection cell 11 will connect each pin of the logic cell to a subset of the wires connecting to the switch cell 12, with each pin connecting to a different, possibly 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the above teaching as taught by Wong and incorporate it into the system of Konda to achieve an efficient interconnection network (see Wong, Col 1 lines 51-55).

Regarding claim 11, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1. 

Regarding claim 12, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2. 

Regarding claim 11, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 3. 

Regarding claim 14, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4. 

Regarding claim 15, it is rejected for the same reasons as set forth in claim 6. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 6. 

Regarding claim 16, it is rejected for the same reasons as set forth in claim 8. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 8. 

Regarding claim 17, it is rejected for the same reasons as set forth in claim 9. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 9. 

Regarding claim 18, it is rejected for the same reasons as set forth in claim 10. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 10. 

Regarding claim 19, it is rejected for the same reasons as set forth in claim 7. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 7. 

Regarding claim 20, it is rejected for the same reasons as set forth in claim 8. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 8. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2011/0037498 to Konda et al. discloses VLSI layouts of fully connected generalized networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464